Citation Nr: 1302471	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-46 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for status post right ankle fracture with open reduction internal fixation (hereinafter, "right ankle disorder").


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from July 1986 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, in pertinent part, established service connection for the Veteran's right ankle disorder, evaluated as noncompensable (zero percent) effective from January 1, 2008.  The Veteran appealed, contending that a compensable rating was warranted.

The Board notes that the Veteran also initiated an appeal to the initial 40 percent rating assigned for lumbar spine degenerative disc disease, and that this issue was included on the October 2009 Statement of the Case (SOC).  However, as part of his November 2009 Substantive Appeal, the Veteran indicated that he was only proceeding with his appeal regarding the right ankle and not the lumbar spine.  Accordingly, the right ankle is the only claim currently before the Board for appellate consideration.  See 38 C.F.R. §§ 20.200, 20.202 (2012).

For the reasons detailed below, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that in a December 2012 statement, the Veteran's accredited representative asserted that he was also seeking service connection for a right shoulder disorder, asthma, tinnitus, pes planus, cold injuries of the feet, residuals of hernia repair, and a gastrointestinal disorder, which were denied by a June 2008 rating decision.  This statement also indicated the Veteran was seeking service connection for cold injuries of the hands and posttraumatic stress disorder (PTSD); and that he wanted to reopen his claims of service connection for sleep apnea and memory loss to include residuals of traumatic brain injury (TBI).  The documents assembled for the Board's review do not reflect the issues raised by this December 2012 statement have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


REMAND

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The record reflects the Veteran underwent a VA pre-discharge examination in August 2007, which included findings as to his right ankle.  However, as detailed in a June 2008 rating decision, it was determined that this examination was not fully sufficient to properly evaluate the disability, and that a new examination was scheduled for this purpose.  Further, it was noted that the Veteran reported that he would not be available for such an examination until July 2008.  The record reflects the RO treated this as a failure to report, and evaluated the case based upon the evidence of record. 

The Board acknowledges that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  Further, the provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based 
on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim shall be denied.

In this case, the Board concurs with the assertion of the Veteran's representative in the December 2012 statement that he had demonstrated "good cause" for his purported failure to report for the 2008 VA medical examination of his right ankle.  Specifically, he indicated that he would not be available for such until July 2008.  Nevertheless, it does not appear he indicated he was unwilling to report for such an examination.  Moreover, the record reflects that the Veteran has since indicated the August 2007 pre-discharge examination was inadequate and expressed his desire for a new examination, to include his November 2009 Substantive Appeal and the December 2012 statement from his accredited representative.  He also indicated in his February 2009 Notice of Disagreement that the right ankle disorder had increased in severity.  

In view of the foregoing, the Board finds that a remand is required in order to accord the Veteran a new VA medical examination to adequately evaluate his service-connected right ankle disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his right ankle disorder since July 2009.  After securing any necessary release, obtain relevant records identified which are not on file.  Additionally, request relevant VA treatment records dating since July 2009 from the Central Texas VA Healthcare System.  If any requested records are not obtainable, the Veteran should be notified of such.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right ankle disorder.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported, to include range of motion testing.  In addition, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal remain denied, the Veteran and his representative should be furnished a Supplemental SOC (SSOC, and provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


